DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20, 22 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. (U.S. Publication No. 2016/0163556)
Regarding claim 18, Briggs teaches a method for processing a substrate comprising:
(a) providing a substrate (paragraph [0031]) including a target layer (303) having a recess (recess 302, see Fig. 3A);
(b) supplying a silicon-containing precursor (silane precursor, see paragraph [0054]) to the substrate and forming an adsorbed precursor layer (adsorbed layer 312, see Fig. 3B) on the substrate;
(c) exposing the substrate to plasma generated from oxygen-containing gas (paragraph [0045], O2 co-reactant),  and fluorocarbon-containing gas (paragraph [0045]); and


Regarding claim 19, Briggs teaches a method of Claim 18, wherein in (c), the protection film is formed on a sidewall of the recess (see Fig. 3C).

Regarding claim 20, Briggs teaches a method of Claim 18, wherein in (d), the protection film is formed on a sidewall of the recess such that a thickness of the protection film becomes thinner toward the bottom of the recess (see Fig. 3D, after etching the protective film 310 is thicker at the top than the bottom).

Regarding claim 22, Briggs teaches a method of Claim 18, wherein the target layer further includes a first protrusion (left side, Fig. 3A) and a second protrusion (right side, Fig. 3A), and the recess is defined by the first protrusion and the second protrusion (see Fig. 3A).

Regarding claim 24, Briggs teaches a method of Claim 22, wherein a mask (Fig. 3A, mask 306) is provided on the first protrusion.

Regarding claim 25, Briggs teaches a method of Claim 24, wherein a deposition film (304) is provided on the mask (see Fig. 3A).

Regarding claim 26, Briggs teaches a method of Claim 18, wherein the silicon-containing precursor includes an aminosilane-based gas (see paragraph [0054]).

Regarding claim 27, Briggs teaches a method of Claim 18, wherein the oxygen-containing gas contains at least one selected from the group consisting of carbon dioxide gas and oxygen gas (oxygen gas, see paragraph [0045]).

Regarding claim 28, Briggs teaches a method of Claim 18, wherein the fluorocarbon-containing gas includes at least one gas selected from the group consisting of CF4 gas, C4F6 gas, and C4FS gas (see paragraph [0046]).

Regarding claim 29, Briggs teaches a method of Claim 18, wherein the protection film is a silicon oxide film (see paragraph [0054]).

Regarding claim 30, Briggs teaches a method for processing a substrate comprising:
(a) providing a substrate (paragraph [0031])  including a target layer (303) having a protrusion (left side of through-hole) and a recess (302) defined by the protrusion;
(b) supplying a silicon-containing precursor (silane precursor, see paragraph [0054]) to the substrate and forming an adsorbed precursor layer (layer 312, Fig. 3B) on the substrate;
(c) exposing the substrate to plasma generated from oxygen-containing gas (paragraph [0045], O2 co-reactant) and fluorocarbon-containing gas (paragraph [0045]); and
(d) repeating (b) and (c) more than one time (see Fig. 2);

wherein in (c), an oxygen active species in the plasma reacts with the adsorbed precursor layer to form a protection film (see paragraph [0045]) while a fluorine active species in the plasma removes the portion of the protection film formed on the surface of the recess (see Fig. 3D, paragraph [0045]-[0046], [0060]-[0061]).

Regarding claim 31, Briggs teaches a n apparatus for processing a substrate comprising:
a chamber (Fig. 5, chamber 500) having a gas inlet (514) and a gas outlet (522);
a plasma generator (502/504/506); and
a controller (530) configured to cause:
(a) providing a substrate (paragraph [0031]) including a target layer (Fig. 3A, 303) having a recess (302);
(b) supplying a silicon-containing precursor (paragraph [0054]) to the substrate and forming an adsorbed precursor layer (312) on the substrate;
(c) exposing the substrate to plasma generated from oxygen-containing gas (paragraph [0045]) and fluorocarbon-containing gas (paragraph [0045]); and
(d) repeating (b) and (c) more than one time (Fig. 2), wherein in (c), an oxygen active species in the plasma reacts with the adsorbed precursor layer to form a protection film (paragraph [0045], Fig. 3C, protective film 310) while a fluorine active species in the plasma etches a bottom of the recess (paragraph [0045]-[0046]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Roozeboom et al. (U.S. Publication No. 2013/0118895).
Regarding claim 21, Briggs teaches a method of Claim 18, but does not specifically teach wherein in (c), a bias voltage is applied to the substrate.
However, Roozeboom teaches that during plasma etching a bias voltage is applied to the substrate (see paragraph [0065]).  It would have been obvious to a person of skill in the art at the time of the priority date that a bias voltage would have been applied to the substrate because Roozeboom teaches that this allows for directionality to the etch in order to etch primarily the bottom of the feature only (paragraph [0065]).




Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the prior art, alone or in combination, fails to teach or suggest wherein a height of the first protrusion is different from a height of the second protrusion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EVAN G CLINTON/               Examiner, Art Unit 2816  

/SELIM U AHMED/               Primary Examiner, Art Unit 2896